Title: [June 1796]
From: Adams, John
To: 



      June 20 1796.
      
      
       Sullivan Lathrop came for 6 Months at 12 1/2.
      
      
       
        
   
   Here begins a brief revival of JA’s Diary, extending through the summer of 1796 and comprising the only regular series of entries he made after his return from Europe in 1788. JA had come home from Philadelphia in mid-May, following the long and highly partisan struggle in Congress over Jay’s Treaty, and though there was to be a national election in November in which he was in the highest degree interested, the following entries deal almost entirely with farming activities.


        
   
   CFA printed the Diary entries for 1796 very selectively and frequently omitted personal names or disguised them by reducing them to their initials.


       
      
      

      June 22.
      
      
       Thomas Lathrop came for 6 Months at 9.
      
     